Title: To George Washington from Robert Stewart, 7 July 1761
From: Stewart, Robert
To: Washington, George



My Dear Colo.
Camp before Fort Chiswell July 7th 1761

I did myself the great pleasure to write you by Mr Jo: Watson from the Camp near Staunton from which we mov’d the day following, and after a tedious and fatigueing March we arriv’d last week at this our most advanc’d Post, about three hundred Miles from Winchester.
Major Lewis March’d from hence yesterday with 3 Compys to open the Road leading to Holston’s River, the Colonel myself and 5 Compys will follow in 2 or 3 Days, Lt Colo. Stephen with the 2 remaining Compys will stay here some Time to forward up Provisions—we have yet heard nothing certain of the North Carolina Troops—the last Intelligence of the Enemy (now of an ancient Date) say they had some Skirmis with the Troops under the Orders of Lt Colo. Grant and were assembling their whole Force to give him Battle on the issue of which I conceive our Fate will greatly depend. the obstructions our Operations met with by delays in the Contractor’s Department are very unlucky as it now appears impracticable for us to get near the Enemy’s Country in Time to cooperate with Colo. Grant which I understood was to have been the principal Object of our destination, for in the Event of his being foil’d or by any means be oblig’d to Retreat we will have to cope with the united Force of all their various Settlements to which you’ll I beleive readily grant our small number encumberd with Stores, Baggage, Sick and diminish’d by the Garrisons of several little Posts is inadequate, but we have this comfort that in the event of the worst we cannot with Justice be censur’d and if contrary to expectation we should prove victorious we will derive the more honr from it—We are in daily expectations to receive accots of a very interesting nature from Colo. Grant[.] when they arrive or when any thing occurs that can merit your notice I will be happy in transmitting you the best information I can.

Mr Kennedy informs me tha a resolution is taken to bring Suit against him for something he dropt about a certain horse affair and as it’s so long since these extraordinary affairs were transacted he fears it will be difficult to evince them, without the assistance of a Paper you receiv’d in Winter 58 and as a Copy of which would be of the highest importance to him I hope you will be able to procure it against next Winter—I beg you’ll be pleas’d to tender my most respectfull and obliging Complemts to your Lady and Family & beleive me ever to be With the highest Esteem & most perfect & unalterable regard My Dear Sir Your most Affecte most Obliged & Most Obedt hble Servt

Robert Stewart

